IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frederick Lewis Bill, Jr.,                   :
                  Petitioner                 :
                                             :
       v.                                    : No. 437 M.D. 2017
                                             : SUMBITTED: March 15, 2019
Frank Noonan,                                :
                      Respondent             :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge
               HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                   FILED: May 16, 2019

       Before this Court, in our original jurisdiction, are preliminary objections to
the petition for review in the nature of mandamus of Frederick Lewis Bill, Jr.
(Petitioner), an inmate at a state correctional institution. Petitioner, a sexually
violent predator, argues he is no longer subject to lifetime registration requirements.
Respondent, the Commissioner of the Pennsylvania State Police (Commissioner)1
objects that the petition does not properly sound in mandamus, is not ripe, is barred
by compliance with federal law, is moot, and fails to state a claim upon which relief
can be granted. After thorough review, we sustain the preliminary objections and
dismiss the petition for review with prejudice.



       1
         The named Respondent, Frank Noonan, was the Commissioner of the Pennsylvania State
Police at the time Petitioner filed his petition for review. The present Commissioner is Robert
Evanchick, as reflected in the caption of Respondent’s brief. However, the record does not reflect
any formal amendment of the caption of this action. See Pa. R.A.P. 502(c).
                                         I. Background
       Pennsylvania’s legislature has enacted a series of statutes and amendments
requiring registration of information with the State Police by criminal offenders
convicted of certain sexual offenses:
       1.       42 Pa. C.S. §§ 9791-9799.6 (Megan’s Law I) was enacted in 1995.
       2.       42 Pa. C.S. §§ 9791-9799.7 (Megan’s Law II) was enacted in 2000.
       3.       42 Pa. C.S. §§ 9791-9799.9 (Megan’s Law III) was enacted in 2004.
       4.       42 Pa. C.S. §§ 9799.10-9799.41, the Sex Offender Registration and
                Notification Act (SORNA I), was enacted in 2012.
       5.       42 Pa. C.S. §§ 9799.10-9799.75 (SORNA II) was enacted in two pieces
                of legislation (Act 10 and Act 29)2 in 2018.
       Petitioner is classified as a sexually violent predator based on his convictions
for involuntary deviate sexual intercourse and rape. Pet. for Review, ¶¶ 4, 5. He
does not challenge that classification. Although he states he was convicted in 2005,3
the record before us does not indicate on what date or dates he committed the crimes
of which he was convicted. Therefore, it is not clear whether Megan’s Law II or III
was in effect at the time Petitioner committed the offenses at issue.4 However, both
Megan’s Law II and III imposed lifetime registration requirements upon persons
classified as sexually violent predators, as do SORNA I and II. Former 42 Pa. C.S.

       2
           Act of February 21, 2018, P.L. 27 (Act 10); Act of June 12, 2018, P.L. 140 (Act 29).

       3
         Petitioner also avers he was sentenced to serve 5 to 10 years in prison and has not been
paroled. The record before us does not disclose why Petitioner presently remains incarcerated, his
alleged maximum sentence apparently having expired in 2015.

       4
         The date of the crime, not the date of the conviction, governs which version of Megan’s
Law or SORNA applied initially. Groulx v. Pa. State Police (Pa. Cmwlth, No. 121 M.D. 2018,
filed January 24, 2019), 2019 Pa. Commw. Unpub. LEXIS 57 (unreported) (citing, inter alia,
Commonwealth v. Allshouse, 36 A.3d 163 (Pa. 2012)).


                                                 2
§ 9795.1(b)(3) (Megan’s Law II); 42 Pa. C.S. § 9799.15(a)(6) (Megan’s Law III,
SORNA I and II). Thus, at all times since his classification as a sexually violent
predator, Petitioner has been subject to a lifetime registration requirement.
       Megan’s Law III expired on the effective date of SORNA I. In his petition
for review, Petitioner asserts that the expiration of Megan’s Law III ended his
lifetime registration requirement. He contends that continuation of the lifetime
registration requirement through SORNA I, or any other statute post-dating his 2005
conviction, is unconstitutional as applied to him.                    He argues the registration
requirement constitutes an impermissible ex post facto law under the United States
and Pennsylvania Constitutions5 and violates the “reputation clause” of the
Pennsylvania Constitution.6              Relying on our Supreme Court’s decision in
Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), cert. denied, ___ U.S. ___, 138
S. Ct. 925 (2018), Petitioner seeks relief to prevent enforcement of any registration
requirement against him upon his release from incarceration.
                                               II. Issues
       The Commissioner’s preliminary objection is in the nature of a demurrer. He
offers several arguments in support of his preliminary objection.7

       5
           U.S. CONST. art. I, § 9, cl. 3; PA. CONST. art. I, § 17.

       6
          Both Article I, Section 1 and Article I, Section 11 of the Pennsylvania Constitution
provide safeguards for reputation rights. Petitioner does not specify whether he refers to one or
both of those provisions in the petition for review. Our Supreme Court has cited both provisions
in relation to SORNA. See In re J.B., 107 A.3d 1 (Pa. 2014).

       7
          In considering preliminary objections, we accept as true all well-pleaded allegations of
material fact in the petition for review, as well as all inferences reasonably deduced from those
facts. Doe v. Miller, 886 A.2d 310, 314 (Pa. Cmwlth. 2005), aff’d per curiam, 901 A.2d 495 (Pa.
2006). We need not accept conclusions of law, unwarranted inferences, argumentative allegations,
or expressions of opinion. Id. We will sustain a preliminary objection only when it appears with
certainty that the law will not permit recovery. Id.


                                                    3
      The Commissioner contends mandamus is not the appropriate form of action
in Petitioner’s petition for review. The Commissioner insists the State Police have
neither the duty nor the authority to provide the relief Petitioner seeks, and further,
Petitioner has no clear right to such relief. The Commissioner observes that the State
Police have no discretion to determine who is subject to SORNA’s registration
requirements.
      The Commissioner also asserts that Petitioner’s petition for review is not ripe
for adjudication because he will not have to register with the State Police until he is
actually released from incarceration. The Commissioner points out that Petitioner
has not indicated a maximum release date and therefore has not shown when, or if,
he will definitely be released.
      The Commissioner argues the petition for review is moot because it relates to
SORNA I, which has been replaced in part by SORNA II. The Commissioner argues
Petitioner is subject to SORNA II and has been subject to all versions of the statute
from Megan’s Law II forward. The Commissioner acknowledges that a portion of
SORNA I was invalid, as found by our Supreme Court in Muniz. However, SORNA
II, enacted to respond to Muniz, applies to sex offenders who committed their crimes
before December 20, 2012 and is constitutional. SORNA II merely continues the
registration requirements previously imposed in Megan’s Law II and III and
SORNA I.
      The Commissioner further contends that SORNA II is merely a civil
registration system and does not impose criminal punishment. The Commissioner
also points out that registration requirements must be enforced to avoid loss of




                                          4
federal funds under the Adam Walsh Child Protection and Safety Act of 2006 (Adam
Walsh Act).8
                                        III. Discussion
                             A. Nature of Requested Relief
      Citing Gordon v. Pennsylvania Department of Corrections, 16 A.3d 1173 (Pa.
Cmwlth. 2010), the Commissioner argues the State Police are merely following
applicable law in enforcing registration requirements. He contends a petition for
review sounding in mandamus is an inappropriate means of requesting the relief
Petitioner seeks. However, our analysis of the petition for review reveals it does not
sound in mandamus.
      In Taylor v. Pennsylvania State Police, 132 A.3d 590 (Pa. Cmwlth. 2016) (en
banc), the petition for review ostensibly sounded in mandamus. The petitioner asked
this Court to find SORNA unconstitutional as applied to him, and to determine that
he was not required to comply with SORNA’s registration requirements. Like the
Commissioner here, the State Police in Taylor filed a preliminary objection arguing
that mandamus was not an appropriate form of action to seek the relief requested
because there was no mandatory duty to provide the relief requested. This Court
overruled the preliminary objection.
      The exclusive method for seeking review by this Court is a petition for review.
See Pa. R.A.P. 1501(a)(3), 1502, 1511. The purpose of this requirement is to
“‘eliminate the wasteful and confusing practice of filing multiple “shotgun”
pleadings in equity, mandamus, prohibition, statutory appeal, etc., and . . . permit the
parties and the court to proceed directly to the merits unencumbered by procedural
abstractions.’” Taylor, 132 A.3d at 599-600 (quoting Pa. R.A.P. 1502 Note).


      8
          34 U.S.C. §§ 20901 - 20945.


                                              5
       The rules of procedure are “‘liberally construed to secure the just, speedy and
inexpensive determination of every matter to which they are applicable.’” Id. at 600
(quoting Pa. R.A.P. 105). “‘Form must not be exalted over substance . . . .’” Id.
(quoting In re Tax Claim Bureau, 436 A.2d 144, 146 (Pa. 1962)). Accordingly,
actions brought in the wrong form are treated as having been brought in the correct
form. Id. (citing Commonwealth, Auditor Gen. v. Borough of E. Washington, 378
A.2d 301 (Pa. 1977)); see also Corliss v. Pa. State Police (Pa. Cmwlth., No. 580
M.D. 2014, filed April 26, 2016), 2016 Pa. Commw. Unpub. LEXIS 304
(unreported) (citing and discussing Taylor) (petition labeled as in mandamus but
seeking declaratory and injunctive relief would be treated as if filed in the nature of
declaratory judgment).
       Here, as in Taylor, the petition for review ostensibly sounds in mandamus, but
it requests injunctive relief.9 Therefore, we consider the petition as properly styled
to seek such relief. As we did in Taylor, we reject the Commissioner’s request for
dismissal of the petition as sounding improperly in mandamus.
                                        B. Ripeness
       The Commissioner argues Petitioner’s claim is not ripe for adjudication
because Petitioner does not need to comply with the registration requirements of
SORNA II until he is released from prison. This Court has repeatedly addressed and
rejected this argument in other cases. See Young v. Pa. State Police (Pa. Cmwlth.,
No. 448 M.D. 2017, filed December 14, 2018), 2018 Pa. Commw. Unpub. LEXIS
662 (unreported) (citing and discussing Gregory v. Pa. State Police, 160 A.3d 274
(Pa. Cmwlth. 2017) (citing Van Doren v. Mazurkiewicz, 695 A.2d 967 (Pa. Cmwlth.

       9
         Petitioner “seeks mandamus relief directing the Commissioner not to require Petitioner
to comply with SORNA, or any other sex offender enactment that post-dates [his] 2005
conviction.” Pet. for Review, ¶ 11.


                                              6
1997)). As we explained in Young, an incarcerated petitioner has standing to
challenge registration requirements that will apply to him when he is released. Id.
(citing Gregory and Van Doren). The potential harm of enforcing the requirements
is not remote just because the petitioner’s release is not imminent. Id. (citing
Gregory). Moreover, waiting to adjudicate such a challenge until the registration
requirements are actually imposed would add little to our review. Id. (citing
Gregory). Therefore, the issue is ripe and should be resolved prior to a petitioner’s
release. Id. (citing Gregory). See also, e.g., Groulx v. Pa. State Police (Pa. Cmwlth.,
No. 121 M.D. 2018, filed January 24, 2019), 2019 Pa. Commw. Unpub. LEXIS 57
(unreported) (registration challenge ripe although inmate was nearly two decades
from possible parole); Lusik v. Pa. State Police (Pa. Cmwlth., No. 405 M.D. 2017,
filed November 26, 2018), 2018 Pa. Commw. Unpub. LEXIS 625 (unreported)
(registration challenge ripe although release may not occur until 2024); Padgett v.
Noonan (Pa. Cmwlth., No. 412 M.D. 2017, filed July 30, 2018), 2018 Pa. Commw.
Unpub. LEXIS 413 (unreported) (inmate had standing to challenge SORNA
although release was not imminent).10
       We conclude the petition for review asserts a claim that is ripe despite
Petitioner’s present incarceration.      Accordingly, we reject the Commissioner’s
ripeness challenge.
                      C. Compliance with the Adam Walsh Act
       The Commissioner argues that Pennsylvania’s statutory registration
requirements must comply with those set forth in the Adam Walsh Act, in order to
avoid losing certain federal funding. However, the provisions of the Adam Walsh
Act cited by the Commissioner merely impose general registry requirements; they

       10
          We cite these unpublished opinions as persuasive pursuant to this Court’s Internal
Operating Procedures. 210 Pa. Code §69.414(a).


                                             7
do not mandate enactment of any particular statutory scheme by a state. Thus, while
it is true a state must have a registration statute in place to receive the federal funds
at issue, that fact adds no support to the Commissioner’s argument concerning the
constitutionality of the specific registration requirements challenged by Petitioner.
We therefore reject the Commissioner’s assertion of noncompliance with federal
law.
               D. Constitutionality of SORNA I and II, as Applied
        The Commissioner asserts Petitioner’s constitutional challenge to SORNA
fails to state a claim upon which relief can be granted, for several reasons. We agree
in part and disagree in part. We discuss each of the Commissioner’s arguments in
turn.
                1. Mootness of Petitioner’s Claim under SORNA I
        The Commissioner suggests the petition for review is moot, because it argues
the constitutionality of SORNA I, and SORNA II has replaced SORNA I. We
disagree that mootness requires dismissal here.
        Because there must be an actual controversy at every stage of a proceeding,
courts generally will not decide moot questions. Lusik (citing Pub. Defender’s
Office of Venango Cty. v. Venango Cty. Court of Common Pleas, 893 A.2d 1275 (Pa.
2006); Cty. Council of Erie v. Cty. Exec. of Erie, 600 A.2d 257 (Pa. Cmwlth. 1991)).
A question is moot when deciding it can have no practical effect on the existing
controversy. Id. (citing Chruby v. Dep’t of Corr., 4 A.3d 764 (Pa. Cmwlth. 2010)).
An issue may become moot because of an intervening change in the applicable law.
Id. (citing Pub. Defender’s Office of Venango Cty.).
        In Groulx, the petitioner challenged enforcement of SORNA I or any amended
version or future enactment. Like the Commissioner here, the respondent in Groulx



                                           8
filed a preliminary objection arguing the petition for review was moot because of
SORNA II’s replacement of SORNA I. Acknowledging the petition’s reference to
amendments or future enactments, we granted leave to amend the petition to refer
specifically to SORNA II. We therefore overruled the respondent’s mootness
objection.
      We find our analysis in Groulx persuasive here. However, we will not grant
Petitioner leave to amend under the circumstances of this case. In Groulx, the
petitioner alleged that SORNA I impermissibly subjected him to more onerous
registration requirements than the prior law. It was unclear from the petition whether
he could assert the same claim regarding SORNA II.              Here, however, our
constitutional analysis, which is dispositive of Petitioner’s petition, would be the
same under either SORNA I or SORNA II. Therefore, amending the petition to seek
relief from registration requirements under SORNA II would be futile. Accordingly,
we reject the Commissioner’s mootness argument.           However, in light of our
disposition of the constitutional issues below, we do not grant leave to amend the
petition for review.
                             2. Ex Post Facto Clauses
      The United States Constitution provides, in pertinent part: “No … ex post
facto Law shall be passed.” U.S. CONST. art. I, § 9, cl. 3 (emphasis added). The
Pennsylvania Constitution likewise provides, in pertinent part: “No ex post facto
law … shall be passed.” PA. CONST. art. I, § 17 (emphasis added). “[T]he ex post
facto clauses of the United States and Pennsylvania Constitutions are virtually
identical in language, and the standards applied to determine ex post facto violations
under both constitutions are comparable.” Commonwealth v. Allshouse, 36 A.3d
163, 184 (Pa. 2012) (citing Commonwealth v. Young, 637 A.2d 1313 (1993)). In



                                          9
Muniz, however, our Supreme Court concluded that the Pennsylvania Constitution’s
recognition of reputation as an inherent right, see PA. CONST. art. I, §§ 1, 11,
suggests Pennsylvania’s ex post facto clause may be “even more protective than its
federal counterpart.” Muniz, 164 A.3d at 1222. Nonetheless, we reject Petitioner’s
contention that SORNA I or II violates either ex post facto clause, as applied to him.
      In Muniz, an inmate had been convicted of indecent assault. At the time of
his conviction, Megan’s Law III required registration with the State Police for 10
years following release from incarceration. However, Muniz absconded before
sentencing. By the time he was apprehended and sentenced several years later,
SORNA I was in effect. SORNA I established a “tier system” for classifying sexual
offenses. See 42 Pa. C.S. § 9799.14. The new classification system resulted in
application of a lifetime registration requirement in relation to the offenses for which
Muniz had been convicted. He challenged the constitutionality of applying the
change in classification retroactively to him.
      Notably, the constitutional challenge in Muniz was expressly limited to
retroactive application of section 9799.14 of SORNA I, the new tier classification
system. As discussed above, the lifetime registration requirement for sexually
violent predators is found in section 9799.15(a)(6) of SORNA I and II, formerly in
Megan’s Law III, and in section 9795.1(b)(3) of Megan’s Law II. The constitutional
challenge in Muniz was not to the lifetime registration provision of SORNA I as
such, but rather, to the retroactive application of new determinations of additional
offenses to which the lifetime registration requirement would apply.
      Our Supreme Court agreed that retroactive application of SORNA I’s new tier
system violated constitutional ex post facto proscriptions, to the extent that it
imposed a lifetime registration requirement not applicable when Muniz committed



                                          10
his crimes. The Court’s analysis stressed that “individuals are entitled to ‘fair
warning’ about what constitutes criminal conduct, and what the punishments for that
conduct entail.” Muniz, 164 A.3d at 1195 (citing Miller v. Florida, 482 U.S. 423
(1987); Commonwealth v. Rose, 127 A.3d 794 (Pa. 2015)). “‘Critical to relief under
the Ex Post Facto Clause is not an individual’s right to less punishment, but the lack
of fair notice and governmental restraint when the legislature increases punishment
beyond what was prescribed when the crime was consummated.’” Id. (quoting
Weaver v. Graham, 450 U.S. 24, 30 (1981) (emphasis added)).
      Here, however, our Supreme Court’s rationale in Muniz is inapplicable to
Petitioner’s request for relief. Megan’s Law II, former 42 Pa. C.S. §§ 9795.1(b)(3),
as well as Megan’s Law III and SORNA I and II, 42 Pa. C.S. § 9799.15(a)(6), have
consistently imposed lifetime registration requirements for convicted criminals
classified as sexually violent predators. The petition for review acknowledges
Petitioner is classified as a sexually violent predator. Pet. for Review, ¶ 5. He does
not challenge that classification under any version of the statute. Thus, Petitioner
has been continuously subject to the lifetime registration requirement since his
conviction. The legislature, in enacting SORNA I and then SORNA II, did not
increase his registration obligation beyond what was prescribed when he committed
his crimes.
      This Court has repeatedly determined that SORNA I is not an unconstitutional
ex post facto law as applied, to the extent it merely continues the same registration
requirement already in place under prior law. See Groulx (citing Rose; Allshouse;
Marshall v. Pa. State Police (Pa. Cmwlth., No. 552 M.D. 2017, filed July 18, 2018),
slip op. at 7-8). We likewise conclude here that neither SORNA I nor SORNA II
constitutes an impermissible ex post facto law as applied to Petitioner. He simply



                                         11
remains subject to the same registration requirement that has applied to him since
2005. Accordingly, we agree with the Commissioner that the petition for review
fails to state a claim that SORNA I or II, as applied to Petitioner, violates the ex post
facto clauses of the United States and Pennsylvania Constitutions.
                                  3. “Reputation” Clauses
       The Pennsylvania Constitution protects, among mankind’s “inherent and
indefeasible rights,” that of “possessing and protecting property and reputation….”
PA. CONST. art. I, § 1 (emphasis added). The Pennsylvania Constitution likewise
provides that “every man for an injury done him in his lands, goods, person or
reputation shall have remedy by due course of law….” Id. art. I, § 11 (emphasis
added).
       Petitioner avers that applying SORNA I to him violates his reputation rights
under the Pennsylvania Constitution. However, he fails to develop or explain that
assertion in response to the preliminary objection, and he cites no supporting
authority other than his general reliance on Muniz.
       In Muniz, an inmate attempted to raise a similar constitutional reputation
argument, but failed to properly preserve it. Therefore, our Supreme Court’s
majority opinion discussed that argument only as informing its ex post facto analysis.
The concurring and dissenting opinions similarly discussed reputation rights only in
considering whether registration requirements constitute punishment, which is also
part of the ex post facto analysis.11

       11
           The Commissioner also argues the registration requirements are not punitive, and implies
they are therefore not unconstitutional. In Muniz, our Supreme Court found SORNA I was punitive
in nature, despite a contrary legislative statement of intent. The significance of that finding was
that it meant the new “tier” system created in section 9799.14 of SORNA I unconstitutionally
imposed added punishment when it changed the registration requirements for certain offenders.
However, there has been no change in the registration requirement applicable to Petitioner. Thus,
whether the registration requirement is punitive or non-punitive is not relevant here.


                                               12
      We discern no basis, under Muniz or otherwise, for a claim that either SORNA
I or II constitutes a violation of reputation rights where it simply continues
registration requirements already imposed under prior law. Therefore, we agree with
the Commissioner that the petition for review fails to state a claim for relief based
on a violation of constitutional reputation rights.
                                   IV. Conclusion
      Based on the foregoing discussion, we sustain the Commissioner’s
preliminary objection asserting that Petitioner’s constitutional challenge fails to state
a claim upon which relief can be granted. We further find that amendment of the
petition for review would be futile. Accordingly, we dismiss the petition for review
with prejudice.



                                         __________________________________
                                         ELLEN CEISLER, Judge




                                           13
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Frederick Lewis Bill, Jr.,          :
                  Petitioner        :
                                    :
      v.                            : No. 437 M.D. 2017
                                    :
Frank Noonan,                       :
                  Respondent        :


                                  ORDER


      AND NOW, this 16th day of May, 2019, we enter the following order:
      The preliminary objection of Respondent, Frank Noonan, is SUSTAINED.
      The petition for review is DISMISSED with prejudice.




                                    __________________________________
                                    ELLEN CEISLER, Judge